Mr. Justice Morris
delivered the opinion of the Court:
The appellee has filed with his brief in this case a motion to strike from the record the bills of exceptions contained therein on three grounds : 1st. Because no note or order was ever entered on the minutes of the Supreme Court of the District of Columbia making these bills of exception a part of the record, or showing that they had ever been settled or filed ; 2d. Because the bills of exceptions were not settled before the close of the term at which the case was tried ; 3d. Because the bills appear to have been signed three months after the adjournment of that term.
But this motion is wholly untenable. The clerk of the Supreme Court of the District of Columbia certifies to the record before us, and that the bills of exceptions are a part of that record duly filed in that court; and if, as the ap-pellee by his motion implies, he did not spread them upon the minutes of the proceedings of his court, that is not a matter with which we can deal. Certainly the appellant should not be prejudiced thereby. Nor is the position well taken. that the bills, of exceptions were not settled and signed until after the close of the-term.at which the trial *114was had. It is admitted in a supplemental record filed in the case, that the bills of exceptions were prepared, agreed to by counsel, and delivered to the justice who tried the cause before the end of the trial term ; that the term was continued and extended for the purpose of hearing a motion for a new trial in the case ; that this motion was not disposed of until April I, 1895, three months after the adjournment of the trial term, when it was overruled, and judgment directed to be entered on the verdict. And the bills of exceptions purport to have been signed on the same day (April 1, 1895). There is, therefore, no ground whatever for the motion to strike out the bills of exceptions from the record ; and consequently that motion must be overruled.
There are four assignments of error on behalf of the appellant based upon the seven bills of exceptions taken by him in the case. These assignments are as follows :
1st. In the admission of the will of William B. Richmond, without evidence as to the date of its execution.
2d. In the refusal of the court to admit two questions bearing upon the claim of title to the property by William Fraser.
3d. In the instructions given to the jury by the modification of the first and second instructions requested by the defendant, to the effect that the plaintiff might recover notwithstanding the title by adverse possession in William Fraser, unless the appellant claimed under him or that title was then being asserted.
4th. In tire refusal of the trial court to instruct the jury, as prayed by the third instruction asked, that William Fraser’s claim of title might be gathered from his acts in improving and occupying the land.
i. With reference to the first assignment of error based upon the admission in evidence of the will of William B. Richmond as a link in the plaintiff's chain of title, there seems to be raised a question of some novelty in our jurisprudence. It is nothing new that the date of the execu*115tion of an instrument of writing should be shown by extraneous testimony when the instrument itself bears no date, or to show the true date when the instrument states an arbitrary or erroneous date. But we are now asked to infer a date, or the execution of an instrument of writing at a certain period of time, when no date is set forth in the instrument, and there is absolutely no testimony whatever of any kind to show the time of its execution, other than the fact that it must have been executed before July 3, 1865, the day when it was admitted to probate, the document being a will.
Counsel have pointed us tono authorities on the .subject, and we have failed to 'find any in the' books. We must therefore be guided bj^ what would seem to be the general rule of practice.
In ejectment, as in all other cases, it is incumbent on the plaintiff to prove bis case; not on the defendant in the first instance to disprove it. If any link in the plaintiff's chain of evidence is broken, the whole case must fail. There are many facts, it is true, that may be inferred from circumstances. Inference is a necessity in the law; the whole theory of circumstantial evidence is based upon the rule that from- certain premises we may always infer certain consequences, because reason and human experience have so taught us. But substantial facts may not be inferred when there are no circumstances shown upon which to base an inference.
It is essential to the plaintiff's case in the present instance that he should show that the title to the property in controversy, which was in William B, Richmond, passed from Richmond to one Maria Stacker, from whom the plaintiff deduces his title. For that purpose he has introduced in evidence the record of a will purporting to have been made by William B. Richmond and to have been admitted to probate in the State of Tennessee, where he may be supposed to have resided at the time of his death. But the will, which only devises the testator’s estate generally *116to Maria Stacker, without any specification of the property in controversy or other property, does not itself disclose the date of its execution.' It is without date; and neither the record of the probate, as it would seem, nor any other fact or circumstance appearing- on the record before us, tends in the remotest degree to show the time of its execution. Unless it is made to appear that such execution was subsequent to October 2, 1858, the date of the conveyance to him of the property in controversy, the will was ineffectual to convey this property to Maria Stacker and the plaintiff’s case fails. The time of the execution, therefore, is here no less important to the plaintiff than the fact itself of execution. And yet we are asked to infer that the will was executed subsequently to October 2, 1858, without any proof whatever of any circumstances upon which to base such an inference.
The only reason adduced by the appellee as a justification for the inference is the presumption that the maker of the will intended to die testate as to all his estate, and the fact that the heirs of Richmond have not questioned the right of the devisee to take this property under the will, not-withstandingthe lapse of thirty years from the time at which the will went into effect. But this latter fact, if fact it be, is again only an inference, for which there is no sufficient foundation in this record. And the presumption that a person intended to die testate of all his estate is only a presumption to aid in the construction of a will, when its terms are doubtful. Jarman on Wills, chap. 25, sec. 7. It cannot be used to supply proof of essential acts concerning the execution of the will As well might it be inferred in ordinary cases that, when a paper-writing purporting to be a will is produced and appears to have had the names of the proper number of witnesses subscribed to the attestation clause, the due execution of the will may be inferred therefrom, and proof of such execution be dispensed with.
We are compelled to conclude that the will of William B. Richmond, introduced into this case, without any evidence *117of the time of its execution, was insufficient proof of the transfer of the title to the property in controversy, and that the objection to its introduction was well founded. It may be that in a new trial such evidence will be forthcoming.
2, The second assignment of error we must regard as untenable. One of the questions propounded by the defendant to his witnesses, which was excluded specifically on the ground that it was a leading question, was clearly of that character, and for that reason was very properly excluded. The other question was this : “ Who was understood to be the owner of the property in the neighborhood?” As the witness to whom the question was put had previously testified that “she had never heard the lots in controversy spoken of as belonging to any one,” it i§ difficult to see how she could testify as to any understanding in the neighborhood about the ownership of the property, or that the exclusion of the question, so far as this witness rvas concerned, did any harm to the defendant. Moreover, it appears that the same question was afterwards, without objection, put to other witnesses on behalf of the defendant, who were cognizant of the understanding in the neighborhood about the ownership, and was answered by them to the entire satisfaction of the defendant, to the effect that “ it was the general reputation in the neighborhood that the property, belonged to William Fraser.” According to well settled rules, therefore, there was here no error for which a reversal of judgment should be had. Lucas v. Brooks, 18 Wallace, 436; Hornbuckle v. Stafford, 111 U. S. 389.
3. The third assignment of error is founded on the quali-. fication added to the instructions requested by the defendant with regard to the law of adverse possession.
This qualification is to the effect that, in order to defeat a plaintiff in ejectment claiming the record title to the property in controversy by the show of an outstanding title by adverse possession in some one. other than the plaintiff or defendant, the defendant must not only show, such outstanding adverse title’ by possession, but also either that the de*118fendant holds the possession of the .property for the holder of such adverse title, or that, if he claims in his own independent right, the holder of the adverse title was still asserting his claim.
It does not seem to us that this qualification of the law is supported by the authorities. It is beyond question that a plaintiff in ejectment may be defeated by proof of an outstanding title by adverse possession in another' person, who is a total stranger to the suit, and between whom and the defendant there is no privity. Smith v. McCann, 24 How. 398; Doswell v. De Lanzo, 20 How. 29; Love v. Simms, 9 Wheat. 575; Harpending v. Dutch Church, 16 Pet. 455; Leffingwell v. Warren, 2 Black, 579; Dickerson v. Colgrove, 100 U. S. 582; Hall v. Gittings, 2 H. & J. 125; Hammond v. Inloes, 4 Md. 173 ; Lannay v. Wilson, 30 Md. 545.
This seems to be conceded by the appellee in his brief; at all events, it is not controverted by him, and could not successfully be controverted. And if this be so, the defendant ought not to be required to connect himself and his possession with such outstanding adverse title, as one alternative of the qualification would require him to do. That part of the qualification,, at all events, is error. The other alternative, which would require the defendant, if he claimed in his own independent right to show that the holder of the outstanding adverse title was still asserting it — in other words, that he had not abandoned it, we must regard as equally erroneous. It is not necessary that a defendant in ejectment should show in what right he claims, or that he should show any right whatever in himself.. This is sufficiently shown by the cases already cited. And it follows as a necessary consequence from this, that if he is not required to show any claim at all in himself he is not required to fortify any such claim by proof of the continued assertion of the outstanding adverse title. Nor is it apparent how abandonment by the owner of the title by adverse possession, if it were shown, could benefit the plaintiff in ejectment, inasmuch as “ adverse possession for twenty years not only *119bars the remedy, but extinguishes the right, and vests a perfect title in the adverse holder, a title as'undoubted as if he produced a deed in fee from the true owner.’,’ Leffingwell v. Warren, 2 Black, 599; Harpending v. Dutch Church, 16 Pet. 455.
These principles are not denied by the appellee in the present case; nor is it sought by him to support the qualified instructions of which the appellant here complains. He seeks to show that, in view of the circumstances of the present case, they are mere abstract propositions of law, which could not have injured the defendant. The argument is that the testimony was to the effect that William Fraser and his heirs were continuously in the possession of the property from the year 1851 to the time of the institution of the suit, and that there was no evidence of an abandonment of it by them at any time ; and that therefore the instructions were mere abstractions, which, even if erroneous, should not suffice to reverse the judgment. We do not so understand the instructions. The evidence is not conclusive that the heirs of William Fraser went into possession upon his death, or that the defendant did not claim in his own right, and the instructions did not have the effect of mere abstractions; for the jury might well have inferred from them that there was a burden of proof upon the defendant with the requirements of which he had failed to comply.
4. The fourth assignment is based upon the refusal of the court below to give the third instruction requested by the defendant with reference to the question of claim of title, unless the words at the conclusion of the instruction were stricken out — that “ such claim may be gathered from his acts in improving and occupying the land,”
With reference to this, it is sufficient here to say that, whether there was error or not in the action of the court, which it seems to be unnecessary for us here to determine, the subject was fully covered in the general charge of the court, to which there was no exception. There the court *120said, “ that the claim of ownership or claim of title must be ascertained from all circumstances in evidenceand that statement of the law would seem to be broad enough to cover the instruction requested by the defendant, atid not to be in any manner prejudicial to the.defendant.
For the errors that have been here pointed out, the judgment of the court below must be reversed, with costs ; and the cause must be remanded to that court, with directions to award a new trial. And it is so ordered.